2/20/2020             Case 6:19-cv-00680-ADA Document
                                                  HCCH10-2   Filed 02/20/20 Page 1 of 4
                                                      | HCCH Members




   HCCH MEMBERS




   The Hague Conference has currently 83 Members: 82 States and 1 Regional Economic Integration Organisation. For
   the dates of membership, please consult the status table of the Statute of the Hague Conference. For an overview
   of the Membership evolution, click here.


       Albania                                    A             Belarus                                      B
       Andorra                                                  Belgium
       Argentina                                                Bosnia and Herzegovina
       Armenia                                                  Brazil
       Australia                                                Bulgaria
       Austria                                                  Burkina Faso
       Azerbaijan




       Canada                                     C             Denmark                                      D
       Chile
       China, People's Republic of
       Costa Rica
       Croatia
       Cyprus
       Czech Republic


https://www.hcch.net/en/states/hcch-members                                                                           1/4
2/20/2020             Case 6:19-cv-00680-ADA Document
                                                  HCCH10-2   Filed 02/20/20 Page 2 of 4
                                                      | HCCH Members




       Ecuador                                  E         Finland                         F
       Egypt                                              France
       Estonia
       European Union




       Georgia                                 G          Hungary                         H
       Germany
       Greece




       Iceland                                   I        Japan                           J
       India                                              Jordan
       Ireland
       Israel
       Italy




       Kazakhstan                              K          Latvia                          L
       Korea, Republic of                                 Lithuania
                                                          Luxembourg
https://www.hcch.net/en/states/hcch-members                                                   2/4
2/20/2020             Case 6:19-cv-00680-ADA Document
                                                  HCCH10-2   Filed 02/20/20 Page 3 of 4
                                                      | HCCH Members




       Malaysia                                M          Netherlands                     N
       Malta                                              New Zealand
       Mauritius                                          Norway
       Mexico
       Monaco
       Montenegro
       Morocco




       Panama                                   P         Republic of Moldova             R
       Paraguay                                           Republic of North Macedonia
       Peru                                               Romania
       Philippines                                        Russian Federation
       Poland
       Portugal




       Saudi Arabia                             S         Tunisia                         T
       Serbia                                             Turkey
       Singapore
       Slovakia
       Slovenia
       South Africa
       Spain
       Sri Lanka
       Suriname
       Sweden
       Switzerland

https://www.hcch.net/en/states/hcch-members                                                   3/4
2/20/2020             Case 6:19-cv-00680-ADA Document
                                                  HCCH10-2   Filed 02/20/20 Page 4 of 4
                                                      | HCCH Members




                                                          Ukraine                                        U
                                                          United Kingdom of Great Britain and Northern
                                                          Ireland
                                                          United States of America
                                                          Uruguay




       Venezuela                               V          Zambia                                         Z
       Viet Nam




https://www.hcch.net/en/states/hcch-members                                                                  4/4
